Citation Nr: 0302957	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  00-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from June 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By way of the referenced 
decision, the RO denied the veteran's claim seeking 
entitlement to an increased rating in excess of 10 percent 
for his PTSD disability.  The veteran perfected a timely 
appeal of this determination.  By way of a separate rating 
decision dated in August 2000, the RO assigned a 30 percent 
disability evaluation for the veteran's service-connected 
PTSD.  Inasmuch as the grant of the 30 percent rating is not 
the maximum benefit under the rating schedule, the claim for 
an increased evaluation for PTSD remains in controversy and 
hence, it is a viable issue for appellate consideration by 
the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was previously before the Board in May 2001, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.


REMAND

The last Supplemental Statement of the Case (SSOC) regarding 
the veteran's claim of entitlement to an increased rating in 
excess of 30 percent for PTSD was issued in November 2002.  
Since then and prior to certification and transfer of the 
record to the Board, the RO received additional evidence 
dated in January 2002, which is pertinent to the veteran's 
present claim.  In these circumstances, if the last SSOC was 
prepared before the receipt of additional evidence, an SSOC 
will be furnished to the veteran as provided in 38 C.F.R. 
§ 19.31 (2002) unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  See 38 C.F.R. 
§ 19.37(a) (2002).  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a) and 38 C.F.R. § 19.31, as amended, 67 Fed.Reg. 
3,104-05 (January 23, 2002), this claim is returned to the RO 
for consideration and the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

The RO should review the entire claims 
file, particularly including any 
evidence submitted since the November 
2002 SSOC, and should undertake any 
development deemed necessary under the 
Veterans Claims Assistance Act and 
pertinent regulations.  The RO should 
then adjudicate the claim for 
entitlement to an increased rating in 
excess of 30 percent for PTSD.  If the 
claim remains denied, then a new SSOC 
should be issued to the veteran and his 
representative, and they should be 
given an opportunity to respond.  Then, 
the case should be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________
	Joy A. McDonald
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

